 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ISAIAH BROWN,                                    Case No. 2:17-cv-00396-KJM-DB
11                       Plaintiff,
12           v.                                        ORDER
13    ELK GROVE UNIFIED SCHOOL
      DISTRICT,
14
                         Defendant.
15

16                  The court previously denied defendant Elk Grove Unified School District’s request

17   to seal certain documents it intends to file in support of its summary judgment motion. ECF No.

18   35 (request to seal); Prior Order, ECF No. 36. The court noted that because plaintiff sought the

19   protection of sealing, plaintiff should submit the request for sealing. Prior Order at 2−3. Further,

20   upon reviewing defendant’s cursory analysis, the court found the requested wholesale sealing of

21   280 pages of documents unsupported. Id. at 3. The court’s denial was without prejudice to a

22   renewed and properly supported request. Id. The parties now jointly request the court redact

23   specified portions of exhibits to be filed in support of defendant’s anticipated motion for summary

24   judgment. ECF No. 40. After reviewing the parties’ memorandum and exhibits submitted for in

25   camera review, and incorporating the court’s prior order, the court GRANTS the parties’ request.

26                  In light of legitimate privacy concerns, the court GRANTS the parties’ request to

27   redact telephone numbers and home addresses in Albiani Declaration Exhibit 2 at EGUSD 648 and

28   Exhibit 3 at EGUSD 654; Edmiston Declaration Exhibit 7 at EGUSD 897; and Hoffman
                                                       1
 1   Declaration Exhibit 7 at EGUSD 1248.1 See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,
 2   1184 (9th Cir. 2006) (affirming order authorizing redaction of law enforcement officers’ home
 3   addresses); Kemper Indep. Ins. Co. v. Wells, No. 117CV01612AWISAB, 2018 WL 558791, at *1
 4   (E.D. Cal. Jan. 25, 2018) (authorizing redaction of defendants’ home addresses); Pryor v. City of
 5   Clearlake, No. C 11-0954 CW, 2012 WL 3276992, at *3 (N.D. Cal. Aug. 9, 2012) (authorizing
 6   redacting “the names, address, telephone numbers, dates of birth and ages for the non-party
 7   individuals”).
 8                    Plaintiffs also seek to redact seven paragraphs of the Phillips Declaration, eight
 9   exhibits to the Phillips declaration, seven paragraphs of the Rayner Declaration and approximately
10   one page of defendant’s memorandum in support of its motion, arguing the specified portions, some
11   of which compose plaintiff’s Individualized Education Plans (“IEPs”) or Behavior Intervention
12   Plans (“BIPs”), “describe the specific placement (classroom setting), goals, services, and/or
13   accommodations that Plaintiff received as a minor disabled student with the District pursuant to
14   state and federal law, including the Individuals with Disabilities Education Act (‘IDEA’), 20 U.S.C.
15   § 1400, et seq.” Request at 4 (emphasis omitted). These records contain private, sensitive
16   information about plaintiff’s medical and educational history and plaintiff’s privacy interests as to
17   this information justifies redaction. Cf. A.C. v. City of Santa Clara, No. 13-CV-03276-HSG, 2015
18   WL 4076364, at *2 (N.D. Cal. July 2, 2015) (finding “compelling confidentiality concerns
19   outweigh the presumption of public access” with respect to medical and juvenile court records).
20   Accordingly, the court also GRANTS the parties’ request to redact Phillips Declaration Paragraphs
21   4, 7−11, 13, 15 and Exhibits 10−17; Rayner Declaration ¶¶ 4, 6−11; and defendant’s memorandum
22   of points and authorities at 6:21-7:15.
23   /////
24   /////
25   /////
26   1
      The parties did not submit an exhibit bearing Bates number EGUSD 1248. However, consistent
27   with the court’s findings regarding privacy concerns, defendant may redact plaintiff’s mother’s
     home address from this exhibit.
28
                                                       2
 1                  The request to seal is GRANTED. The Clerk of the Court is instructed to SEAL
 2   ECF No. 41 to preserve the record2 and defendant is ORDERED to file its motion and supporting
 3   exhibits, redacted as provided in this order, no later than September 24, 2019.
 4                  IT IS SO ORDERED.
 5   DATED: September 18, 2019.
 6

 7                                                     UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   2
       The parties filed a stipulation to extend defendant’s deadline to move for summary judgment the
27   evening before that deadline was set to expire. ECF No. 39. Before the court had an opportunity
     to address the parties’ stipulation, defendant filed an unredacted version of their motion on the
28   public docket. ECF No. 41. The court has now granted the parties’ stipulation. ECF No. 42.
                                                         3
